Citation Nr: 1119702	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-33 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the August 24, 1989 rating decision that granted a 30 percent rating to posttraumatic stress disorder, effective July 12, 1989, contained clear and unmistakable error.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from May 1986 to July 1989.  This appeal arises before the Board of Veterans' Appeals (Board) from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The correct facts were before the RO at the time of the August 24, 1989 rating decision.

2.  The statutory or regulatory provisions extant in August 1989 were not correctly applied by the RO and, but for such error, a higher initial rating would have been assigned to the Veteran's service-connected posttraumatic stress disorder.


CONCLUSION OF LAW

An August 24, 1989 RO decision that granted service connection and assigned a 30 percent rating for PTSD was clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 1155, 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2010); 38 C.F.R. §§ 4.131, 4.132, Diagnostic Code 9411 (1988).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, notice is not required because the issue presented involves a claim for review of a prior final rating decision on the basis of clear and unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 (2002).
Historically, the Veteran served on active duty service from May 1986 to July 1989.  In an August 24, 1989 rating decision, service connection was granted for posttraumatic stress disorder (PTSD) and a 30 percent rating was assigned thereto, effective July 12, 1989.  Although the Veteran was provided notice of this decision and notice of his appellate rights in September 1989, he did not submit an appeal.  As such, the August 24, 1989 rating decision is final based on the evidence then of record.  

In April 2006, the Veteran submitted a claim wherein he asserted that the August 24, 1989 rating decision contained clear and unmistakable error and, but for that error, a higher initial rating would have been assigned.  This claim was denied in October 2006.  Thereafter, the Veteran perfected an appeal seeking at least a 70 percent evaluation for his service-connected PTSD.  The claim has been certified to the Board for appellate review.

Once a decision of the RO becomes final, the decision can be reversed or amended when evidence establishes clear and unmistakable error was made in the adjudication.  38 C.F.R. § 3.105.  For clear and unmistakable to exist:

(1) [e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied,

(2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and

(3) a determination that there was clear and unmistakable must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Additionally, "[c]lear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute clear and unmistakable, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that clear and unmistakable is a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

According to a newspaper article that was associated with the claims file at the time of the August 24, 1989 rating decision, the Veteran was forced to partake in an initiation ritual while serving aboard the Mesquite, a 180-foot United States Coast Guard cutter.  The ritual occurred on November 11, 1986; the details of which need not be repeated here.  It is sufficient to report that the initiation ritual was characterized as "bizarre," "crude," "lewd," and "demeaning," with "sadistic overtones."  The Veteran reported the incident, which eventually led to internal Coast Guard investigations and Congressional inquiries.  Thereafter, the Veteran reported that he experienced ongoing harassment from and was shunned by fellow service members.

A May 5, 1989 narrative summary demonstrated that the Veteran was evaluated on an inpatient basis at the Wright-Patterson Medical Center from April 6, 1989 to April 14, 1989, and on an outpatient basis from May 1, 1989 to May 5, 1989 for the purpose of an Initial Medical Board with the diagnosis of PTSD, which had persistent for over 21/2 years.  According to the narrative, on November 11, 1986, the Veteran sustained "severe" psychological trauma.  Follow this trauma, the Veteran's emotional and behavior symptoms became manifest.

Mental status examinations on May 2 and 3, 1989, revealed moderate anxiety and a tearful, flattened affect on superficial and deep inquires into the actions and his emotional response to the November 11, 1986 initiation ritual.  His thought processes were logical and goal-directed.  His intelligence was average.  He was fully oriented in all 4 spheres, and his memory, judgment, and insight were intact.  There were no signs of a thought disorder or clinical affective disorder, and he appeared to be a reliable historian.

Following the November 11, 1986 ritual, investigations, assessments, local transfers within in the 9th Coast Guard District, and psychological and social work counseling "dulled" the Veteran's "acute edge of rage," anger, and low self-esteem.  However, the "core" and memory of the initiation ritual continued to affect his interpersonal relationships, "some" job performance, and his personal sex life with his spouse.

Based on the clinical findings, the Medical Board continued the diagnosis of PTSD and found that the Veteran was "unable to perform the duties or normal ongoing activities of active military service."  Further, the Medical Board found that the prognosis for the Veteran was good if he separated from active duty service and received weekly psychotherapy.  The Medical Board then determined that the Veteran was "expected to never be fit for full duty."

On May 25, 1989, a United States Coast Guard Central Physical Evaluation Board produced its finding and recommendations.  The diagnosis was PTSD, which resulted in:

Definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.

The United States Coast Guard Central Physical Evaluation Board also found that the Veteran was unable to perform the duties associated with his grade or rate.  The recommended disposition was "temporary retirement."  

On June 2, 1989, after being consulted, the Veteran accepted the above findings and waived his right to a formal hearing for a physical evaluation board.  The effective date of the Veteran's separation from active military service was July 12, 1989.

On July 21, 1989, the Veteran submitted a claim of entitlement to service connection for PTSD.  Therein, the Veteran indicated that he had just been hired as a Supervisor of a kitchen at a restaurant in his hometown.

In sum, service treatment records demonstrating the severity of the Veteran's PTSD, and the findings from both a Medical Board and the United States Coast Guard Central Physical Evaluation Board were associated with the claims file at the time of the August 24, 1989 rating decision.  Moreover, a newspaper article providing a detailed description of the November 11, 1986 initiation ritual was associated with the Veteran's claims file.  The Veteran has not contended and the record does not support findings that the claims file was missing other evidence that should have been, but was not considered by the RO at the time of the August 24, 1989 rating decision.  Consequently, the Board concludes that the correct facts as they were known and documented in the records at the time were before the RO adjudicator.  The Board will now address the applicable laws extant at the time of the decision to determine if they were correctly applied.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (1988).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.1 (1988).

Effective July 1, 1988, PTSD was assigned a 30 percent rating when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).  A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  Id.  A 70 percent evaluation was assigned when the ability to establish and maintain effective or favorable relationship with people was severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id.  A total (100 percent) rating was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities, such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  The Veteran must be demonstrably unable to obtain or retain employment.  Id.

As discussed above, the August 24, 1989 rating decision granted service connection for the Veteran's PTSD and assigned a 30 percent evaluation thereto, effective July 12, 1989.  The Veteran claimed that the assignment of a 30 percent rating based on the evidence then of record was clearly and unmistakably erroneous.  Specifically, in April 2006, the Veteran asserted that the inservice symptoms supporting the diagnosis of PTSD did not "equate to" a 30 percent rating.  In support of this contention, the Veteran cited to Hood v. Brown, 4 Vet. App. 301 (1993).  Therein the United States Court of Appeals for Veterans Claims (Court) held that that the term "definite" used in 38 C.F.R. § 4.132 to describe the 30 percent rating meant "distinct," "unambiguous," and "moderately large" in degree.  The Veteran also cited to VA General Counsel Opinion 9-93, which also concerned the definition of the word "definite" as used in 38 C.F.R. § 4.132.

In March 2011, the Veteran asserted that the inservice findings that he was unable to perform the duties or normal ongoing activities of active military service, and that he was not expected to ever be fit for full military service was evidence of a severe impairment of his ability to obtain or retain employment.  He further asserted that the evidence demonstrating that his PTSD symptoms affected his sex life with his spouse was indicative of a severe impairment of his ability to maintain effective or favorable relationship with people.

The Board finds that the Veteran's April 2006 and March 2011 assertions are simple disagreements with how the RO evaluated the facts, not contentions that the RO failed to apply the correct statutory or regulatory provisions.  Oppenheimer, 1 Vet. App.  at 372; Luallen, 8 Vet. App. at 95.  Although he implied that the RO used the incorrect definition of the word "definite," the Veteran did not submit any evidence demonstrating what definition the RO employed when it assigned the 30 percent rating via the August 24, 1989 rating decision.  The Veteran simply asserted that the evidence then of record demonstrated his PTSD caused social and occupational impairment that was greater than "definite," and, thus, the August 24, 1989 rating decision contained clear and unmistakable error.  Whether or not the Veteran's PTSD caused social and occupational impairment that was "considerable" or "severe" versus "definite" is not undebatable, as reasonable minds could differ based on the evidence of record at the time of the August 24, 1989 rating decision.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1988); Russell, 3 Vet. App. at 313.  Indeed, although the Veteran was deemed unfit for continued military duty and that his sex life with his spouse was affected due to his PTSD symptomatology, the evidence demonstrated that he was able to secure a position as a Supervisor of a restaurant kitchen within 9 days of his active duty discharge.  He was also able to effectively continue his marriage to his spouse.  Thus, the Board finds that the Veteran's April 2006 and March 2011 assertions failed to establish that the August 24, 1989 rating decision contained clear and unmistakable error.  

With that said, however, certain mental disorders having their onset as an incident of battle or enemy action, or following bombing, shipwreck, imprisonment, exhaustion, or prolonged operational fatigue may at the outset be designated as gross stress disorder, "combat fatigue," "exhaustion," or any one of a number of special terms.  These conditions may clear up entirely, permitting return to full or limited duty, or they may persist as one of the recognized mental disorders, particularly generalized anxiety disorder, or recur as PTSD.  If the mental disorder is sufficiently severe to warrant discharge from service, a minimum rating of 50 percent will be assigned with an examination to be scheduled within 6 months from discharge.  38 C.F.R. § 4.131.

The evidence of record demonstrated that the Veteran's PTSD was diagnosed during his active duty service.  The evidence of record also demonstrated that the Veteran was discharged due to his PTSD symptomatology.  The regulation granting a minimum 50 percent rating when PTSD serves as the basis of the discharge was effective at the time of the August 24, 1989 rating decision, but was not considered therein.  As such, the RO failed to apply all of the relevant regulatory provisions.  Oppenheimer, 1 Vet. App. at 372.  Had the RO correctly applied 38 C.F.R. § 4.131, the Veteran's PTSD would have been assigned an initial rating of 50 percent, not 30 percent.  Given that the November 11, 1986 initial ritual caused "severe" psychological trauma and that he experienced ongoing harassment and ostracizing from fellow service members, the Board finds that38 C.F.R. § 4.132 undebatably applies to the Veteran's PTSD.  As such, the August 24, 1989 rating decision contained clear and unmistakable error that manifestly changed the outcome of that decision.  Accordingly, the Board finds that an initial 50 percent rating for the Veteran's service-connected PTSD is warranted, effective July 12, 1989.


ORDER

Revision on the basis of clear and unmistakable error in the August 24, 1989 rating decision is granted, and a 50 percent rating, but not more, is assigned to the Veteran's PTSD, effective July 12, 1989.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


